Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 has been considered by the examiner.

Status of Claims
Claims 1, 4-9, and 19-32 are allowed.

Drawings
The drawings were received on 4/27/2021.  These drawings are accepted.
In view of the amendments to the drawings, the previous objections to the drawings are hereby withdrawn.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections under 35 USC 112(d) of claims 4 and 19-23 are hereby withdrawn.
In view of the amendments to the claims, the previous rejections under 35 USC 112(b) of claims 1, 4-9, and 19-31 are hereby withdrawn.

Response to Amendment
The declaration under 37 CFR 1.132 filed 4/27/2021 is sufficient to overcome the rejection of claim 1 based upon 35 USC 103 in view of Kimura, Kobuchi, and Tei, and further evidenced by IHS Markit.

Response to Arguments
Applicant’s arguments, see page 10 of the remarks, filed 4/27/2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1, 4-9, and 19-31 under 35 USC 103 have been withdrawn.



Allowable Subject Matter
Claims 1, 4-9, and 19-32 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical sheet having flexibility, comprising a specific wavelength absorption layer positioned on a curved concave side of the polarized layer and comprising a bisphenol A-type polycarbonate and a light absorbing agent such that the bisphenol A-type polycarbonate has a content in a range of 87 wt% to 99.949 wt%, wherein the bisphenol A-type polycarbonate has a viscosity average molecular weight Mv in a range of 23,000 to 28,000, and a melt flow rate in a range of 5.3 g/10 min to 28 g/10 min 
Claims 4-9 and 19-32 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2016/0011338), which teaches an optical sheet comprising a bisphenol A-type polycarbonate (see at least paragraph [0020]) with a molecular weight in the range of 24,000 to 32,000 and a melt flow rate of 2 to 30 g/10 min (see at least paragraph [0015]).
However, Li does not teach that the bisphenol A-type polycarbonate has a content in a range of 87 wt% to 99.949 wt% (see Table 1 on page 5, where the polycarbonate has a weight% of either 100 or 85 wt% for each example).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
5/13/2021